Citation Nr: 0216942	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  02-04 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Frederick C. Schafrick, 
Attorney


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from June 1953 to June 1957, 
from December 1957 to September 1964 and from March 1984 to 
July 1987.  There is also reported service with the National 
Guard from November 1977 to March 1984.  The veteran died in 
May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, denying the appellant's claim of 
entitlement to accrued benefits.  The appellant is the 
surviving spouse of the veteran.

As an aside, it is noted that prior to his demise, the 
veteran was represented by Frederick C. Schafrick.  While 
representation for the veteran does not automatically 
transfer to his surviving dependents, in correspondence 
dated from May 1999 through March 2002, Mr. Schafrick 
asserted that he represented the appellant.  Because the May 
17, 1999, letter meets the requirements for designation in 
lieu of a VA Form 22a, "Appointment of Attorney or Agent as 
Claimant's Representative," the Board finds that Mr. 
Schafrick has been properly authorized to represent the 
appellant.  See 38 C.F.R. § 20.903 (2002).  

In March 2002, the appellant requested equitable relief 
under the provisions of 38 U.S.C.A. § 503 (West 1991).  A 
grant of equitable relief is solely within the discretion of 
the Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. 
App. 303 (1992).  The request will be referred to the 
Chairman of the Board for consideration under 38 C.F.R. 
§ 2.7 (2002) after this decision of the Board has been 
issued.  



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant 
in obtaining information and evidence necessary to 
substantiate her claim.

2.  By rating action dated in September 1995, the RO 
evaluated the veteran's coronary artery disease, status post 
coronary artery bypass graft with myocardial infarction and 
angioplasty with hypertension as 100 percent disabling, 
effective July 19, 1995.

3.  In October 1995, VA amended the veteran's compensation 
payments to reflect increased disability to 100 percent from 
August 1, 1995, which the veteran received until his demise 
on May [redacted], 1998.


CONCLUSION OF LAW

As a matter of law, the criteria for entitlement to accrued 
benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5121 (West 1991 & Supp. 2002); 38 C.F.R. § 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative of the 
information and evidence necessary to substantiate a claim, 
and has enhanced its duty to assist an appellant in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to notify the appellant and her representative 
under the VCAA.  The rating decision on appeal, a statement 
of the case, and VA letters to the appellant, apprised her 
of the law applicable in adjudicating the appeal, the 
reasons and bases for the VA decision, and the information 
and evidence needed to substantiate the claim.  The February 
5, 2002, statement of the case and April 15, 2002 RO letter, 
apprised the appellant of the pertinent evidence of record 
as well as VA development activity.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant 
records pertinent to the appellant's appeal and it appears 
that all such evidence has been obtained and associated with 
the claims folder.  The evidence includes the veteran's VA 
and private medical reports since service, reports from the 
Social Security Administration (SSA), and VA and Board 
decisions.  The appellant's attorney has presented arguments 
on her behalf.  Accordingly, the Board is of the opinion 
that VA has met its duty to assist the appellant in the 
development of this appeal and there is no need for further 
development.  

The appellant maintains that she should receive the deceased 
veteran's retroactive compensation benefits for a period 
earlier than two years prior to his death.  Here, the 
salient facts are not in dispute.  The record reflects that 
the veteran filed a claim for service connection for his 
heart disease in May 1987 while still serving in the 
National Guard.  In an unappealed rating decision dated in 
August 1987 the RO granted service connection for coronary 
artery disease, status post coronary artery bypass grafting, 
and assigned a 30 percent evaluation effective from July 3, 
1987.  

In a September 1989 rating decision, the RO proposed to 
sever service connection for coronary artery disease, but 
following a hearing, a February 1990 hearing officer's 
decision determined that service connection for coronary 
artery disease should not be severed.  The veteran continued 
an appeal to the Board on other unrelated issues.  However, 
in statements from the veteran dated in March 1990, March 
1991, and April 1991, he had requested an increased 
evaluation for his heart disease.  In September 1991, the 
Board noted that the veteran had sought an increased rating 
for postoperative residuals of coronary artery disease, but 
that the issue had not been prepared for appellate review.  
The veteran appealed the September 1991 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court).  The Court 
vacated the decision and remanded the case to the Board for 
action in compliance with the joint motion for remand.  In 
the July 1993 joint motion for remand, the parties 
stipulated that the issue of entitlement to an increased 
rating for postoperative residuals of coronary artery 
disease should be adjudicated.  In a December 1993 remand, 
the Board, among other things, directed the RO to adjudicate 
the matter.  

In May 1994, a VA examination was conducted, and in January 
1995, the RO obtained a medical opinion concerning the 
veteran's heart disability.  In January 1995, the veteran's 
attorney argued that the degree of severity of the veteran's 
heart disability still had not been properly addressed.  
Nonetheless, in April 1995, the RO confirmed and continued 
the assigned 30 percent rating.  The veteran appealed.  It 
is noted that in correspondence dated in August 1995, the 
veteran's attorney indicated that the veteran's claim had 
been pending since 1987.  

In September 1995, the RO assigned a 100 percent evaluation 
for the veteran's heart disease effective July 19, 1995.  In 
October 1995, VA consequently amended the payment of the 
veteran's benefits to reflect at a 100 percent rate from 
August 1, 1995.  The veteran's attorney also indicated 
disagreement with the assigned August 1, 1995 effective date 
for payment at the 100 percent rate.

In March 1996, the Board noted that in September 1995 the RO 
raised the 30 percent schedular evaluation for coronary 
artery disease to 100 percent, effective July 19, 1995, and 
that the determination constituted a full grant of the 
benefit sought on appeal.  The Board found that the issue of 
entitlement to an increased rating for coronary artery 
disease was no longer before the Board.  The Board then 
pointed out that in an October 1995 statement, the veteran's 
attorney acknowledged the grant of a 100 percent evaluation 
for heart disease to be reflected in payments commencing 
August 1, 1995, but asserted that the veteran was entitled 
to 100 percent disability for heart disease for a period 
starting years before.  The Board found that the veteran's 
attorney had raised the issue of entitlement to an effective 
date prior to July 19, 1995, for assignment of a 100 percent 
evaluation for heart disease, and referred the matter to the 
RO for any action deemed appropriate. 

In January 1997 and February 1997, the veteran's attorney 
again raised the issue of entitlement to an effective date 
prior to July 19, 1995, for the grant of a 100 percent 
rating for the veteran's service-connection heart 
disability.  No action was taken.  In September 1997, the 
Board noted the issue again and once again referred the 
matter to the RO for the appropriate development.  
Thereafter, the RO issued a statement of the case to the 
veteran in October 1997.  The veteran perfected an appeal.

In relevant part, the record then reflects that the veteran 
died on May [redacted], 1998, but while unaware of the veteran's 
demise, on review in June 1998 the Board found that upon 
resolving all reasonable doubt in the veteran's favor, it 
was factually ascertainable that the veteran was entitled to 
a 100 percent evaluation as of the date of hospitalization 
on November 14, 1989.  However, after learning of the 
veteran's death, in November 1999 the Board vacated the June 
1998 decision and dismissed the appeal, as the veteran died 
prior to the issuance of its decision.  

As previously noted, the appellant maintains that she should 
receive the deceased veteran's "due and unpaid" retroactive 
compensation benefits for a period earlier than two years 
prior to his death.  However, in this case, the law not the 
evidence of record is dispositive.  The record shows that 
there are no accrued benefits to which the appellant is 
entitled.

At the outset, the Board notes that the veteran's claim of 
entitlement to an earlier effective date prior to July 19, 
1995, for the grant of a 100 percent rating for service-
connected heart disability terminated at his death.  Wilkes 
v. Principi, 16 Vet. App. 237 (2002); Marlow v. West, 12 
Vet. App. 548 (1999); Richard v. West, 161 F.3d. 719, 722 
(Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).  Thus, as indicated by the Board's November 1999 
decision, the veteran's appeal was properly dismissed and 
the payment of benefits cannot flow therefrom.  However, the 
law and implementing regulations for accrued benefits create 
a narrowly limited exception to the general rule that a 
veteran's claim for benefits does not survive the veteran.  
Zevalkink v. Brown, 102 F.3d 1236, 1244. 

For accrued benefits, applicable law and regulation state 
where death occurred on or after December 1, 1962, periodic 
monetary benefits (other than insurance and servicemembers' 
indemnity) authorized under laws administered by VA, to 
which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in Sec. 3.500(g) will be paid.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  See generally Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).

38 C.F.R. § 3.500(g) provides the effective date of a rating 
which results in the reduction or discontinuance of an award 
will be in accordance with the facts found except as 
provided in Sec. 3.105.  For death, the effective date will 
be the last day of month before death.  38 C.F.R. 
§ 3.500(g)(2002).

However, in this case, the evidence establishes that the 
veteran was fully compensated during the two years prior to 
his demise.  By rating decision dated in September 1995, the 
RO rated the veteran's heart disability as 100 percent 
disabling, effective July 19, 1995.  The payment of the 
increased rating was implemented in October 1995, and the 
veteran received full compensation until his demise on May 
[redacted], 1998, more than two years later.  Accordingly, as a 
matter of law, there are no accrued benefits for the 
appellant to claim.

The Board is cognizant of the attorney's argument, asserting 
that the statute does not limit accrued benefits to those 
that were due for the two-year period immediately preceding 
the veteran's death; rather, he argues that the payment on 
those benefits that were "due and unpaid" at the time of the 
veteran's death should not "exceed two years."  However, the 
law and the Court's interpretation of the law do not support 
that argument.  As noted above, applicable statute and 
implementing regulations limit payment to those benefits 
that were due and unpaid "for a period not to exceed two 
years" and the "two years" are limited to those immediately 
preceding the veteran's death.  38 U.S.C.A. § 5121(a); 
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998); 
38 C.F.R. § 3.1000.  As such, there are no payable benefits 
to which the appellant is entitled.

Because the law and implementing regulations state that the 
claim for payment of retroactive disability benefits do not 
survive the veteran's death and that there are no accrued 
disability benefits that the appellant could claim in her 
own right, where the veteran was properly compensated for 
two years immediately prior to his death, the appellant's 
appeal, as a matter of law, must be denied.  38 U.S.C.A. 
§ 5121(a); Marlow, supra; Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); 38 C.F.R. § 3.1000.  


ORDER

Entitlement to accrued benefits is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

